MEMORANDUM **
Gabriel Romero-Viera appeals from his conviction for illegal reentry after deportation, in violation of 8 U.S.C. § 1326. He also appeals from the district court’s order revoking supervised release and the resultant sentence.
Romero-Viera contends that the district court abused its discretion when it denied his motion to withdraw his guilty plea. He claims that he did not understand the terms of his plea and was confused, but the record belies this claim. The district court did not abuse its discretion when it concluded that the defendant had not shown a fair and just reason for withdrawing the plea. See Fed.R.Crim.P. 11(d)(2); United States v. Rios-Ortiz, 830 F.2d 1067, 1069 (9th Cir.1987).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.